DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/22/2022 has been entered. Claims 20-32 remain pending in the application. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 1/27/2022.
The specification was received on 7/22/2022. This specification is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 24-25 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brereton et al. (US 2013/0310744 A1).
Regarding claim 20, Brereton teaches a device 1 (figure 1A with an embodiment shown in figures 19A-19B) for administering a substance “M”, comprising: 
a housing 12 with a longitudinal axis (axis parallel to element 12); 
a syringe holder 7 for holding a syringe 3 with a needle 4, wherein the substance can be dispensed (paragraph 0152, lines 12-14) by means of the syringe and the needle; 
a displaceable needle protective sleeve 2 (paragraph 0163, lines 1-7); 
a drive element 29 coupled (coupled via element 7) with the needle protective sleeve 2; 
an injection spring 8 providing energy (paragraphs 0153, 0175) for dispensing the substance “M”; and 
a first feedback element 28 that produces an end signal (paragraph 0177, lines 23-35) when a predefined quantity of the substance has been dispensed, 
wherein the syringe 3 is held in the syringe holder 7 toward a front of the device by means of a shoulder support (see “SS” in figure 19A) of the syringe holder 7 and by means of a ring (ring formed by element 12.6, additionally, element 12.6 tapers the housing in the portion where element 12.6 is present) or a housing tapering of the housing 12.

    PNG
    media_image1.png
    283
    494
    media_image1.png
    Greyscale


Regarding claim 24, Brereton teaches further comprising first cams 7.15 on spring arms 7.12 of the syringe holder 7 that engage (paragraph 0193, lines 14-17) in axially running grooves 2.7 of the displaceable needle protective sleeve 2.

Regarding claim 25, Brereton teaches wherein the first cams 7.15 move radially inwards (paragraph 0193, lines 9-17) with the application of pressing force on the needle protective sleeve 2 to allow a proximal movement of the needle protective sleeve 2 into the housing 12.

Regarding claim 27, Brereton teaches wherein the first feedback element 28 is coupled to the drive element 29.

Regarding claim 28, Brereton teaches wherein the needle protective element 2 covers or surrounds the needle 4 before and/or after the substance “M” is dispensed (figures 1 and 10B).

Regarding claim 29, Brereton teaches further comprising a releasable holding device 30 (figures 14A-14C) configured to hold the first feedback element 28 until the predefined quantity of substance has been released (paragraph 0177).

Regarding claim 30, Brereton teaches wherein the releasable holding device 30 and a piston rod 9 (for the purpose of rejection element 17 is considered as a part of element 9 because element 17 is a distal plunger sleeve) cooperate (paragraph 0177, lines 12-16) to hold the first feedback element 28.

Regarding claim 31, Brereton teaches wherein upon the piston rod 9 moving in a distal direction (paragraph 0177, lines 20-35) to release the predefined quantity of substance, the drive element 29 moves the first feedback element 28 in a proximal direction “D” thereby causing the end signal to be produced.

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7, lines 1-last line that Brereton does not anticipate amended claim 20 because the likened feature 12.6 of Brereton as claimed ring or a housing tapering of the housing is used for unlocking the element 7 from element 2. Therefore, Brereton do not disclose “the syringe is held in the syringe holder toward a front of the device by means of a shoulder support of the syringe holder and by means of a ring or a housing tapering of the housing”. Examiner respectfully disagrees. The claim is broad “when reciting the syringe is held in the syringe holder toward a front of the device”. Element 12.6 operates with element 7 to move the element 7 towards the front of the device and thus hold/assist the syringe in the syringe holder toward a front of the device by unlocking element 7 via element 7.15. Therefore, even though element 12.6 do not directly interact with element 3 in keeping the syringe held in element 7, element 12.6 does interact indirectly to hold element 3 inside element 7. Alternatively, element “SS” in figure 19A appears to be a part of that would be moving radially inward upon deflection of element 7.15 (and thus element 7.12) inward. The movement of element “SS” radially inward will further assist in placing element 3 to be held in the element 7.

Allowable Subject Matter
Claims 21-23, 26 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record, Brereton et al. (US 2013/0310744 A1), is silent regarding wherein the shoulder support of the syringe holder protrudes radially inward and is permanently secured against a radially outward release by means of the ring or the housing tapering of the housing in combination with other claimed limitations of claim 21.
Claim 22 being dependent on claim 21 is also indicated allowable.

The closest prior art of record, Brereton et al. (US 2013/0310744 A1), is silent regarding wherein the syringe holder is arranged stationary in the housing when in use wherein examiner construes “when in use” as being during drug delivery when reading the claim in light of the specification.

Claims 26 and 32 were previously indicated allowable in the office action mailed on 1/27/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783